Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 11,    the recitation “the pair” on line 13 lacks clear antecedent basis and  “power “ on line 12 is confusing because it is unclear if this is additional “power ” or a further recitation of the previously claimed “power” on line 5. It is unclear how the transformer can “transform” power since it cannot perform the transforming  function, how switching transistors can transform power and  how the recitation “wherein . . . connectors” on lines 12-15 is read on the preferred embodiment. Insofar as understood, no such limitation is seen on the drawings. 
In claim 13, it is unclear what the “alternating manner” is.
The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter
          Claims 11-20 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose that:
-wherein the plurality of switching transistors is on/off when receiving a pair of switching pulses applied from the motherboard circuit and  the power transformed through the transformer connected to the pair of switching pulses is outputted through a pair of transformer tap connection terminals of a secondary side of each of the plurality of female connectors as combined in claim 11.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842